DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
2.	Claims 17 and 18 are objected to because of the following informalities:
Claim 17, line 1, change “The method of claim 15” into --The method of claim 16--.
The numbering and the dependency of claims 18 are vague. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funk et al. (US 20180181095 A1) in view of Jain et al. (US 20170293808 A1).
	Regarding claim 1, Funk discloses a sensing system (Fig. 1) comprising: a sensor assembly comprising a collection of sensors (115 in Fig. 1 or 1210 in Fig. 12) in communication with a control circuit (e.g., 105a in Fig. 1 or 1205 in Fig. 12), wherein 
	Funk does not mention explicitly: the at least one server of the back end server system is configured to: generate a first order virtual sensor by training a machine learning model to detect the event based on the data from at least one of the one or more selected sensors, and detect the event using the trained first order virtual sensor and data from the one or more selected sensors.  
Jain discloses a sensing system, and a method for practicing the system, comprising: a sensor assembly (Fig. 1) comprising: a control circuit (e.g., the control circuit of the computer system 12 adapted to augment the functionality or features to the vehicle 10, see para. 0020), and a plurality of sensors (14a, 14b) in communication with the control circuit (para. 0012), wherein each of the plurality of sensors is coupled to the 
Since Funk and Jain are in the same field of endeavor (IoT sensor streams system), and Jain teaches the general conditions of said back end server system (see para. 0023, 0029, 0047, and claim 7), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one 
Regarding claim 2, Funk does not but Jain discloses: wherein the event detected by the first order virtual sensor is directly or indirectly sensed by any of the sensors in the collection of sensors of the sensor assembly (para. 0037-0043).  As such, the combination of Funk and Jain renders the claimed invention obvious.
Regarding claim 3, Funk does not but Jain discloses: wherein the at least one server of the back end server system is further configured to generate a second order virtual sensor (e.g., feedback module 36 which may be adapted to process/identify a user feedback, “This feedback may indicate which class or condition corresponds to which images 16.”) to detect, based on, at least in part, outputs of the first order virtual sensor, a second order condition (e.g., “a human driver turns on the windshield wipers”) in the environment of the sensor assembly (para. 0030-0032, 0044). As such, the combination of Funk and Jain renders the claimed invention obvious.
Regarding claim 4, Funk does not but Jain discloses: wherein the back end server system is configured to transmit a notification to a remote computer-based system when a particular condition is detected by the first or the second order virtual 
Regarding claim 5, Funk discloses: wherein the collection of sensors comprise at least one passive sensor selected from the group consisting of an infrared radiation sensor, an ambient light color sensor, an ambient light intensity sensor, a magnetic field sensor, a temperature sensor, an ambient pressure sensor, a humidity sensor, a vibration sensor, an external device communication sensor, a motion sensor, an acoustic sensor, an indoor air quality sensor, a chemical sensor, a vision sensor, and an electromagnetic interference sensor (para. 0028).  
Regarding claim 6, Funk discloses: wherein the collection of sensors comprise at least one active sensor selected from the group consisting of a sonar sensor, an ultrasonic sensor, a light emitting sensor, a radar based sensor, an acoustic sensor, an infrared camera, an active infrared sensor, an indoor positioning system, an x-ray based sensor, a seismic sensor, and an active sound measurement system (para. 0031).  
Regarding claim 7, Funk discloses: wherein: the sensing system further comprises an output feedback device selected from the group consisting of a speaker, a light source, a vibration source and a wireless communication device (para. 0029, 0214); and the sensor assembly is configured to transmit a notification to a user via the output feedback device in response to receiving the notification from the back end server system that the particular event was detected (para. 0029, 0214). Funk does not but Jain discloses: the back end server system is configured to transmit a notification to the sensor assembly when a particular event is detected by the first order virtual sensor 
Regarding claims 8 and 9, Funk does not but Jain discloses: wherein the first order virtual sensor comprises a classifier that is trained to detect the event in the environment of the sensor assembly (para. 0012, 0041, 0043); wherein the classifier is trained using at least one of supervised learning or unsupervised learning (by inherency, the neural network module 34 must be trained using at least one of supervised learning or unsupervised learning). As such, the combination of Funk and Jain renders the claimed invention obvious.
Regarding claim 10, Funk discloses: wherein: the sensor assembly comprises a housing (e.g., the housing of the local computing system 105a in Fig. 1); the collection of sensors are connected to one or more circuit boards (e.g., the motherboard of the local computing system 105a); and the housing houses the one or more circuit boards, the collection of sensors, and the control circuit (para. 0128, 0143-0144).  
Regarding claim 11, Funk discloses: wherein the control circuit of the sensor assembly is configured to identify the one or more selected sensors of the collection of sensors whose data corresponds to the event by: determining a baseline profile of the environment; and using the baseline profile to determine the one or more sensors from the collection of sensors that are correlated to the event (para. 0061, 0094, 0159, 0178: for example, the threshold values for each corresponding type of sensor reads on “a baseline profile of the environment”).  
Regarding claim 12, Funk discloses: wherein the at least one server of the back end server system is configured to transmit to the sensor assembly an instruction for 
Regarding claim 13, Funk discloses: by the control circuit, extracting a plurality of features from raw sensor data collected from one or more of the selected sensors before transmission to the back end server system (para. 0061, 0094, 0159, 0178).  
Regarding claim 14, Funk discloses: by the at least one server of the back end server system, transmitting data associated with the selected sensors to a datastore for storage for use by another back end server system (para. 0137, 0281).  
Funk does not mention explicitly: said data associated with the selected sensors is the trained first order virtual sensor.
Jain teaches storing the trained first order virtual sensor (para. 0036).
It would have been obvious to one ordinary skill in the art to incorporate Jain’s teaching of storing the first order virtual sensor into the invention of Funk so that the  trained first order virtual sensor can be applied to perform intended tasks (Jain, para. 0036)
Regarding claim 15, Funk discloses: wherein: the sensor assembly is one of a plurality of sensor assemblies distributed throughout a location, wherein each of the plurality of sensor assemblies is in communication with the back end server system (para. 0128); and each of the plurality of sensor assemblies comprises a collection of sensors connected to a control circuit (e.g., 105a), wherein each of the sensors in the collection of sensors is configured to sense one or more physical phenomena in a local environment of the sensor assembly (para. 0132), wherein the control circuit of that sensor assembly is configured to: identify one or more selected sensors of the collection 
Regarding claim 16, the combination of Funk and Jain teaches the claimed invention of renders the claimed invention obvious (see discussion for claim 1 above).
Regarding claim 17, Funk discloses the claimed invention (para. 0061, 0094, 0159, 0178).
Regarding claim 18, the combination of Funk and Jain teaches the claimed invention of renders the claimed invention obvious (see discussion for claims 8 and 9 above).
Regarding claim 19, Funk discloses the claimed invention (see discussion for claim 11 above).
Regarding claim 20, Funk discloses the claimed invention (see discussion for claim 12 above).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862     

/TOAN M LE/Primary Examiner, Art Unit 2864